DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.
 

Claim Status
Claims 28-46 are pending. Claims 1-27 have been cancelled. Claims 28-38 and 40-46 have been amended. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the automatic control/control system; and priority logic must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 28-38 and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Grayson (5,379,596) in view of Strathman (4,367,633), Henig (US 2011/0031171 A1), and Kreutzman (US 2014/0265573 A1). 

Regarding Claim 28: Grayson teaches a cooling device (11) comprising: at least one closable cooling space (storage compartment 13 closed via lid 12);
an electrically operated cooling circuit (system 17) configured to cool the at least one closable cooling space (storage compartment 13 via system 17); and
a power distributor (panel with jack 35, and switches 31, 32, 34 and 37);
and the cooling device (11) for providing battery-free buffering of peak loads (Grayson does not run on battery power, powered by solar array 10 or auxiliary power Column 9, lines 14-27);
the power distributor (panel with jack 35, and switches 31, 32, 34 and 37) comprising: at least one power input (power from Panels 10, Column 8, lines 60-61); a first power output (power to chest from solar array via switch 32, Column 8, lines 67-68); and at least one second power output (jack 35 via plugs Figure 6, Figures 6A-6J);
the at least one power input of the power distributor (panel with jack 35, and switches 31, 32, 34 and 37) being configured for connecting the power distributor (panel with jack 35, and switches 31, 32, 34 and 37) to at least one solar collector (solar array 
the first power output of the power distributor (panel with jack 35, and switches 31, 32, 34 and 37) being a cooling device connection (switch 32) configured for connecting the power distributor (panel with jack 35, and switches 31, 32, 34 and 37) to the electrically operated cooling circuit (via switch 32) of the cooling device (11); 
the at least one second power output (Jack 35) of the power distributor (panel with jack 35, and switches 31, 32, 34 and 37) being an electricity consuming device connection (Jack 35) configured for connecting the power distributor (panel with jack 35, and switches 31, 32, 34 and 37) to at least one further electricity consuming device (Column 9, lines 28-41) and the power distributor (panel with jack 35, and switches 31, 32, 34 and 37) being configured to disconnect the at least one further electricity consuming device (Column 9, lines 28-41) from the at least one regenerative power source (solar panel 10) when the electrical power produced by the at least one regenerative power source (solar panel 10) falls below the power consumption of the cooling device (11) and the at least one further electricity consuming device (less than 12 volts Column 8, lines 62-66). 
Grayson fails to teach the power distributor being controlled by priority logic of a control system; said priority logic being configured such that , in the event of lack of electrical power from said solar collector for providing power from said solar collector to said cooling circuit and to said further electricity consuming device, said priority logic preferentially supplies electrical power from solar collector to said cooling circuit; and said priority logic being configured to disconnect the at least one further electricity 
Strathman teaches a power distributor (20) being controlled by priority logic of a control system (34) comprising a computing unit (microprocessor, Column 8, lines 54-55), a memory (Column 8, lines 54-55), and priority logic (Column 8, lines 54-55); the priority logic being configured to preferentially supply electrical power from an at least one regenerative power source (solar panel 118) to an electrically operated cooling circuit (Figure 9) of a cooling device (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the power distributor being controlled by priority logic of a control system comprising a computing unit, a memory, and priority logic; the priority logic being configured to preferentially supply electrical power from the at least one regenerative power source to the electrically operated cooling circuit of the cooling device to the structure of Grayson as taught by Strathman in order to advantageously provide a microprocessor to receive input signals to more efficiently monitor power generated and power consumed of the system (see Strathman, Column 8, lines 56-62). 
Grayson modified supra fails to teach the power distributor having a plurality of power output modes with selection between said power output modes; one of said power output modes being a mode in which said power distributor
provides power from said solar collector simultaneously to said

Henig teaches a power distributor (14 and 15) having a plurality of power output modes with selection between the power output modes of the power distributor (via control unit 60); one of said power output modes being a mode in which said power distributor (14 and 15) provides power from a solar collector (solar collector 12 into 15 and 14)  simultaneously to a cooling circuit (22) and to a further electricity consuming device (via outlet 52, two highest priorities are powered, paragraph [0034], lines 1-15); another of said power output modes (step 238) being a mode in which said power distributor (14 and 15) provides power from said solar collector (12 into 15/14) to said cooling circuit (22) without providing power from said solar collector (14) to said further electricity consuming device (outlets 52, steps 228- 238, all utilities off except for highest priority which is 22; paragraph [0033], lines 1-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the power distributor having a plurality of power output modes with selection between the power output modes of the power distributor; one of said power output modes being a mode in which said power distributor provides power from said solar collector simultaneously to said cooling circuit and to said further electricity consuming device; another of said power output modes being a mode in which said power distributor provides power from said solar collector to said cooling circuit without providing power from said solar collector to said further 
Kreutzman teaches using priority logic (via 80) to prioritize supplying solar power (via 60) to electrical loads (92, paragraph [0035], lines 1-11, see Figure 4; paragraph [0006], lines 1-11) without use of a storage battery (paragraph [0032], lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided priority logic to use solar power to electrical loads without use of a storage batter to the structure of Grayson modified supra as taught by Kreutzman in order to advantageously reducing overall costs of a hybrid system and utilizing peak power output to power electrical loads (see Kreutzman, paragraph [0032], lines 7-14). 

Regarding Claim 29: Grayson further teaches wherein the at least one regenerative power source (10A, B, C, and D) consists of said solar collector (Column 7, lines 35-40).

Regarding Claim 30: Grayson modified supra fails to teach wherein the power distributor comprises at least one first sensor configured to determine a power consumption of the electrically operated cooling circuit of the cooling device.
Strathman further teaches wherein the power distributor (20) has at least one first sensor (thermistors connected to the compressor 26, Column 8, lines 22-45) configured 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the power distributor comprising at least one first sensor configured to determine a power consumption of the electrically operated cooling circuit of the cooling device to the structure of Grayson modified supra as taught by Strathman in order to advantageously monitor the power consumed by the system to ensure sufficient power remains for heating or cooling needs (see Strathman, Column 8, lines 46-56). 
Regarding Claim 31: Grayson modified supra fails to teach wherein the power distributor comprises at least one second sensor configured to determine a density of available energy.
Strathman further teaches wherein a power distributor (20) has at least one second sensor (thermistors 120, 122) configured to determine a density of available energy (signals to control 34, Column 8, lines 46-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the power distributor comprising at least one second sensor configured to determine a density of available energy to the structure of Grayson modified supra as taught by Strathman in order to advantageously monitor the power consumed by the system to ensure sufficient power remains for heating or cooling needs (see Strathman, Column 8, lines 46-56). 
Regarding Claim 32: Grayson modified supra further teaches wherein said priority logic (Column 8, lines 54-55 of Strathman and modified by 60 of Henig and 80 of Kreutzman) is configured to connect the at least one further electricity consuming device (Column 9, lines 28-41 of Grayson) to said solar collector (solar array 10 A, B, C, D of Grayson) when the electrical power of said solar collector (solar array 10 A, B, C, D of Grayson) exceeds the power consumption of the electrically operated cooling circuit (11 not on power off of Grayson) and said further electricity consuming device (switch 34 selected to activate Jack 35, Column 9, lines 28-33 of Grayson).
Regarding Claim 33: Grayson further teaches wherein the power distributor (panels with Jack 35 and switches 31, 32, 34, and 37 of Grayson) is configured to provide electrical power from said solar collector (solar panel array 10A, B, C, D of Grayson) to a plurality of further electricity consuming devices (Column 9, lines 33-38 of Grayson) and (ii) said priority logic (Column 8, lines 54-55 of Strathman and modified by 60 of Henig and 80 of Kreutzman) being configured to disconnect or connect each of the plurality of further electricity consuming devices (Column 9, lines 33-38 of Grayson) to said solar collector (solar panel array 10A, B, C, D of Grayson) as a function of the power consumption of each respective further electricity consuming device (via switches 34, 31 of Grayson).
Regarding Claim 34: Grayson modified supra further teaches wherein said priority logic (Column 8, lines 54-55 of Strathman and modified by 60 of Henig and 80 of Kreutzman) being configured to supply the at least one further electricity consuming device (Column 9, lines 28-41 of Grayson) with electricity from said solar collector (solar array 10A, B, C, D of Grayson) when the electrically operated cooling circuit of the 
Regarding Claim 35: Grayson further teaches wherein the electricity consuming device connection (35) is provided as a charging device for a battery-operated electricity consuming device (Column 9, lines 28-41).
Regarding Claim 36: Grayson further teaches wherein the battery-operated electricity consuming device (battery) is selected from a lamp, a computer, a telephone, a battery itself (Column 9, lines 31-38), and combinations thereof.
Regarding Claim 37: Grayson further teaches wherein the cooling device (11) is a freezer (19).
Regarding Claim 38: Grayson further teaches wherein the cooling device (11) comprises a cold storage pack (system 17 with thermoelectric cooler with heat exchanger 33) and the electrically operated cooling circuit (system 17 via switch 32, Column 8, lines 67-68) is configured to cool the cold storage pack (power runs the compressor to run the circuit in a cooling mode, Column 9, lines 1-2).
Regarding Claim 42: Grayson teaches a cooling device (11) comprising: at least one closable cooling space (storage compartment 13 closed via lid 12);
an electrically operated cooling circuit (system 17) configured to cool the at least one closable cooling space (storage compartment 13 via system 17);
a power distributor (panel with jack 35, and switches 31, 32, 34 and 37);
at least one solar collector, said solar collector providing a regenerative power source (solar array 10A, B, C, D); and at least one further electricity consuming device (Column 9, lines 28-41); the cooling device (11) for providing battery-free buffering of 
the at least one power input of the power distributor (panel with jack 35, and switches 31, 32, 34 and 37) being connected to the at least one regenerative power source (power from Panels 10, Column 8, lines 60-61); 
said first power output of the power distributor (panel with jack 35, and switches 31, 32, 34 and 37) being a cooling device connection (switch 32 and jack 35) and being connected to said electrically operated cooling circuit (system 17); said second power output (Jack 35) of the power distributor (panel with jack 35, and switches 31, 32, 34 and 37) being an electricity consuming device connection (switch 32 and jack 35) and being connected to the at least one further electricity consuming device (Column 9, lines 28-41); 
said power distributor (panel with jack 35, and switches 31, 32, 34 and 37) having a plurality of power output modes with selection between said power output modes; being configured to disconnect the at least one further electricity consuming device (Column 9, lines 28-41) from said solar collector (Solar panels 10A, B,C, D) when the electrical power produced by said solar collector (solar panel 10) falls below the power consumption of the cooling device (11) and the at least one further electricity consuming device (less than 12 volts Column 8, lines 62-66).

Strathman teaches a power distributor (20) being controlled by a control system (34) comprising a computing unit (microprocessor, Column 8, lines 54-55), a memory (Column 8, lines 54-55), and priority logic (Column 8, lines 54-55); the priority logic being configured to preferentially supply electrical power from a solar collector (solar panel 118) to an electrically operated cooling circuit (Figure 9) of a cooling device (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the power distributor being controlled by a control system comprising a computing unit, a memory, and priority logic; the priority logic being configured to preferentially supplies electrical power from said solar collector to the electrically operated cooling circuit of the cooling device to the structure of Grayson as taught by Strathman in order to advantageously provide a microprocessor to receive input signals to more efficiently monitor power generated and power consumed of the system (see Strathman, Column 8, lines 56-62). 
Grayson modified supra fails to teach having a plurality of power output modes with selection between said power outlet modes; one of said power output mode being a mode in which said power distributor provides power from said solar collector simultaneously to said cooling circuit and to said further electricity consuming device; another of said power output modes being a mode in which said power distributor provides power from said solar collector to said cooling circuit without providing power 
Henig teaches a power distributor (14 and 15) having a plurality of power outlet modes with selection between the power output modes of the power distributor (via control unit 60); one of said power outlet modes being a mode in which said power distributor (14 and 15) provides power from a solar collector (12 solar panel to battery 14)  simultaneously to a cooling circuit (22) and to a further electricity consuming device (via outlet 52, two highest priorities are powered, paragraph [0034], lines 1-15); another of said power outlet modes (step 238) being a mode in which said power distributor (14 and 15) provides power from said solar collector (12 to 14) to said cooling circuit (22) without providing power from said solar collector (12 to 14) to said further electricity consuming device (outlets 52, steps 228- 238, all utilities off except for highest priority which is 22; paragraph [0033], lines 1-11); a priority logic (in 60) being configured such that, in the event of a lack of electrical power from said solar collector (12) for providing power from said solar collector (12) and to said further electricity consuming device (outlets 52, steps 228- 238, all utilities off except for highest priority which is 22; paragraph [0033], lines 1-11), said priority logic (60) being configured to preferentially supplies electrical power from said solar collector (12) to the electrically operated cooling circuit (22) of the cooling device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided having a plurality of power output modes with selection between said power outlet modes; one of said power output mode 
Kreutzman teaches using priority logic (via 80) to prioritize supplying solar power (via 60) to electrical loads (92, paragraph [0035], lines 1-11, see Figure 4; paragraph [0006], lines 1-11) without use of a storage battery (paragraph [0032], lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided priority logic to use solar power to electrical loads without use of a storage batter to the structure of Grayson modified supra as taught by Kreutzman in order to advantageously reducing overall costs of a hybrid system and utilizing peak power output to power electrical loads (see Kreutzman, paragraph [0032], lines 7-14).
Regarding Claim 43: Grayson modified supra further teaches wherein said regenerative power source (Solar panels 10 A, B,C, D of Grayson) consists of said solar collector (Column 7,lines 35-40 of Grayson); said power distributor (panel with jack 35, 
Grayson fails to teach the power distributor comprising at least one first sensor configured to determine a power consumption of said cooling circuit of the cooling device. 
Strathman further teaches wherein the power distributor (20) has at least one first sensor (thermistors connected to the compressor 26, Column 8, lines 22-45) configured to determine a power consumption of an electrically operated cooling circuit (compressor 26 or tank, via thermistors 120 and 122, Column 8, lines 33-45) of a cooling device (10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the power distributor comprising at least one first sensor configured to determine a power consumption of the electrically operated cooling circuit of the cooling device to the structure of Grayson 
Regarding Claim 44: Grayson further teaches wherein the at least one further electricity consuming device (Column 9, lines 28-41) is a battery-operated electricity consuming device selected from a lamp, a computer, a telephone, a battery itself (battery), and combinations thereof.
Regarding Claim 45: Grayson further teaches wherein the cooling device (11) comprises a cold storage pack (system 17 with thermoelectric cooler with heat exchanger 33) and the electrically operated cooling circuit (system 17 via switch 32, Column 8, lines 67-68) is configured to cool the cold storage pack (power runs the compressor to run the circuit in a cooling mode, Column 9, lines 1-2).
Regarding Claim 46: Grayson modified supra further teaches wherein the at least one regenerative power source (Solar panels 10 of Grayson) consists of said solar collector (Column 7, lines 35-40 of Grayson) said priority logic (Column 8, lines 54-55 of Strathman and modified by 60 of Henig and 80 of Kreutzman) being configured to connect the at least one further electricity consuming device (Column 9, lines 28-41 of Grayson) to said solar collector (solar panel 10 of Grayson) when the electrical power of said solar collector (solar panel 10 of Grayson) exceeds the power consumption of said cooling circuit (System 17 powered off and switch 34 activated of Grayson) of the cooling device (11 of Grayson) and said further electricity consuming device (Column 9, lines 28-41 of Grayson); said priority logic (Column 8, lines 54-55 of Strathman and modified by 60 of Henig and 80 of Kreutzman) being further configured to supply said 
Grayson fails to teach said priority logic comprises at least one second sensor configured to determine the density of available energy. 
Strathman further teaches wherein a priority logic (20) has at least one second sensor (thermistors 120, 122) configured to determine the density of available energy (signals to control 34, Column 8, lines 46-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein said priority logic comprises at least one second sensor configured to determine a density of available energy to the structure of Grayson modified supra as taught by Strathman in order to advantageously monitor the power consumed by the system to ensure sufficient power remains for heating or cooling needs (see Strathman, Column 8, lines 46-56). 
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Grayson (5,379,596) in view of Strathman (4,367,633), Henig (US 2011/0031171 A1), and Kreutzman (US 2014/0265573 A1), as applied to claims 28 and 30-31 above, and further in view of Watson et al. (US 2010/0070091 A1), hereafter referred to as “Watson.”
Regarding Claim 39: Grayson further teaches the power distributor being configured to operate according to an operating procedure comprising:

f)    disconnecting the at least one further electricity consuming device (Column 9, lines 28-41) from the at least one regenerative power source (10) if the second power consumption (switch 34 activated) is less than the first power consumption (11 is off);
Grayson modified supra fails to teach the power distributor being configured to operate according to an operating procedure comprising:
a)  determining a first a power consumption (Pi) of the electrically operated cooling circuit of the cooling device using a first sensor before the at least one further electricity consuming device is connected to the at least one regenerative power source;
b)  storing the first power consumption (Pi) in the memory of the control system;
d)  determining a second power consumption (P2) of the electrically operated cooling circuit of the cooling device using the first sensor (13) after the at least one further electricity consuming device has been connected to the at least one regenerative power source;
e)    comparing the first power consumption (Pi) with the second power consumption (P2) in the computing unit; and
g)    periodically repeating a) to f).
Strathman teaches a power distributor (20) being configured to:
operate according to an operating procedure: 
a) determining a first a power consumption of an electrically operated cooling circuit (Figure 9) of a cooling device (10) by the first sensor (120 or 122) is connected to an at least one regenerative power source (118); 

d) determining a second power consumption (P2) of the electrically operated cooling circuit (Figure 9) of the cooling device (10) using the first sensor (120 or 122) after an at least one further electricity consuming device (fan 30) has been connected to the at least one regenerative power source (118).
e) comparing the first power consumption (Pi) with the second power consumption (P2) in the computing unit (within control 34, Column 11, lines 8-68); 
and g) periodic repetition of a) to f) (with use of the cooling device 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the above limitations taught by Strathman the structure of Grayson as taught by Strathman in order to advantageously provide a microprocessor to receive input signals to more efficiently monitor power generated and power consumed of the system (see Strathman, Column 8, lines 56-62). 
Watson further teaches power distribution priority between appliances which is controlled by a controller to determine which appliance has priority over others (paragraph [0038], lines 1-9) with no battery use. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the above limitations taught by Watson the structure of Grayson modified supra as taught by Watson in order to advantageously program a controller to allocate power generated to a top priority device, especially a refrigerator to prevent spoilage (see Watson, paragraph [0038], lines 1-9). 
Regarding Claim 40: Grayson modified supra fails to teach the power distributor being configured to operate according to an operating procedure comprising:
a) inputting into the memory of the control system: a maximum power consumption
(Pmax(i)) of the electrically operated cooling circuit of the cooling device; performance characteristics (Pmax(6)) of the regenerative power source; and a maximum power consumption (P max(7)) of the at least one further electricity consuming device;
b)  determining a density of available energy (Q) using the second sensor;
c)  calculating the available power (Pact) of the regenerative power source (6) in the computing unit of the control system on the basis of the performance characteristics of the regenerative power source and the density of the available energy (Q);
d)  connecting the at least one further electricity consuming device to the at least one regenerative power source if the available power (Pact) of the regenerative power source is determined to be greater than or equal to the sum of the maximum power consumption of the electrically operated cooling circuit of the cooling device and the maximum power consumption of the at least one further electricity consuming device;
e) disconnecting the at least one further electricity consuming device from the at least one regenerative power source if the available power (Pact) of the regenerative power source is determined to be less than the sum of the maximum power consumption of the electrically operated cooling circuit of the cooling device and the maximum power consumption of the at least one further electricity consuming device; and f) periodically repeating b) to e).
Strathman teaches:
a) inputting into the memory of the control system: a maximum power consumption of an electrically operated cooling circuit (Figure 9) of a cooling device (10), performance characteristics of a regenerative power source (118), and a maximum power consumption (Column 11, lines 1-14) of an at least one further electricity consuming device (fan 30) into the memory of the automatic control (34, sensing power levels of electronics in the system, Column 11, lines 1-14); 
b) determining the density of the available energy by the second sensor (120 or 122); 
c) calculating the available power of the regenerative power source (118) in the computing unit of the control system (control 34) on the basis of the performance characteristics (sensed by 120 and 122) of the regenerative power source (118) and the density of the available energy (120 or 122); 
d) connecting the at least one further electricity consuming device (fan 30) to the at least one regenerative power source (118), if the available power of the regenerative power source (118) of the regenerative power source (118) is determined to be greater than or equal to the sum of the maximum power consumption of an electrically operated cooling circuit (Figure 9) of the cooling device (10) and the maximum power consumption of the at least one further electricity consuming device (fan 30); 
e) disconnecting the at least one further electricity consuming device (fan 30) from the at least one regenerative power source (118) if the available power (Pact) of the regenerative power source (118) is determined to be less than the sum of the maximum power consumption of the electrically operated cooling circuit (Figure 9) of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the above limitations taught by Strathman the structure of Grayson as taught by Strathman in order to advantageously provide a microprocessor to receive input signals to more efficiently monitor power generated and power consumed of the system (see Strathman, Column 8, lines 56-62). 
Watson further teaches power distribution priority between appliances which is controlled by a controller to determine which appliance has priority over others (paragraph [0038], lines 1-9) with no battery use. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the above limitations taught by Watson the structure of Grayson modified supra as taught by Watson in order to advantageously program a controller to allocate power generated to a top priority device, especially a refrigerator to prevent spoilage (see Watson, paragraph [0038], lines 1-9). 
Regarding Claim 41: Grayson modified supra fails to teach the power distributor being configured to operate according to an operating procedure comprising:
a) inputting an operating voltage/nominal voltage (Uop) into the memory;
b)  measuring a first voltage (Ui) of a supply voltage applied to the cooling device using the first sensor;
c)  storing the value of the first voltage (Ui) in the memory of the control system;

e)  connecting the at least one further electricity consuming device to the at least one regenerative power source;
f)  measuring a second voltage (U2) of the supply voltage applied to the cooling device using the first sensor after the at least one further electricity consuming device has been connected to the at least one regenerative power source;
g)  comparing the operating voltage/nominal voltage (Uop) to the value of the second voltage (U2) using the control system and subsequently following a procedure selected from: i) proceeding to f) if the value of the second voltage (U2) is greater than or equal to the operating voltage/nominal voltage (Uop); and ii) otherwise proceeding to h); h) disconnecting the at least one further electricity consuming device from the at least one regenerative power source if the operating voltage/nominal voltage (Uop) is greater than the value of the second voltage measurement (U2); i) periodically repeating b) to h).
Strathman teaches: a power distributor (20) being configured to operate according to an operating procedure (within controller 34) comprising:
a) inputting an operating voltage/nominal voltage (Uop) into the memory (Column 11, lines 8-68); 
b) measuring a first voltage (Ui) of a supply voltage applied to the cooling device (10) using the first sensor (Column 11, lines 19-25); 

d) comparing the operating voltage/nominal voltage (Uop) to the value of the first voltage (Ui) using the control system (34) and subsequently following a procedure selected from: i) continuing to b) if the value of the first voltage (Ui) is less than the operating voltage/nominal voltage (Uop) (Column 11, lines 8-68); 
e)  connecting the at least one further electricity consuming device (fan 30) to the at least one regenerative power source (118);
f) measuring a second voltage (Column 11, lines 8-68) of the supply voltage applied to the cooling device using the first sensor (120) after the at least one further electricity consuming device (fan 30) has been connected to the at least one regenerative power source (118); 
g) comparing the operating voltage/nominal voltage (Uop) to the value of the second voltage (U2) using the control system (controller 34) and subsequently following a procedure selected from: i) proceeding to f) if the value of the second voltage (U2) is greater than or equal to the operating voltage/nominal voltage (Uop); and ii) otherwise proceeding to h); (Column 11, lines 8-68);
h) disconnecting the at least one further electricity consuming device (fan 30) from the at least one regenerative power source (118) if the operating voltage/nominal voltage (Uop) is greater than the value of the second voltage measurement (U2); i) periodically repeating b) to h) (with use of the cooling device 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the above limitations taught by 
Watson further teaches power distribution priority between appliances which is controlled by a controller to determine which appliance has priority over others (paragraph [0038], lines 1-9) with no battery use. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the above limitations taught by Watson the structure of Grayson modified supra as taught by Watson in order to advantageously program a controller to allocate power generated to a top priority device, especially a refrigerator to prevent spoilage (see Watson, paragraph [0038], lines 1-9). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 28-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wallace et al. (4,846,257). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

                                                                                                                                                                                                 
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763